Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-10, 13-27 have been examined. Claims 1-2, 27 have been amended. Claims 11-12 have been previously canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 2, 27 recite the internal identifier is unreproducible. The specification only describes identifier conversion processors converts an internal identifier associated with clinical data stored in a clinical database of a corresponding4 health facility to an external identifier. However, there nowhere in the specification describing the term “unreproducible”. The claims render indefinite. 
7532773.2 
Docket No.: 20466.0021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US. 20130346101) in view of Okuizumi et al. (US. 20100034376A1 hereinafter Okuizumi) and further in view of Thiers et al. (US. 20130151276 hereinafter Thiers) and further in view of Zubeldia et al. (US. 6,397,224 hereinafter Zubeldia) and further in view of Lin (US. 20090049200)

With respect to claim 1, Kahn teaches a medical information processing system comprising:
a plurality of clinical databases respectively associated with a plurality of health facilities, wherein each of the plurality of clinical databases stores clinical data acquired in a corresponding health facility in association with an internal identifier assigned to 101; Para 0143: use or contribute to a site-private patient information database 2610, which contains a number of different kinds of patient information. Because this information is maintained in conjunction with the identity of the patient, these databases 2610 are typically confidential to the clinical site or SMO, and not made available to anyone else, including study sponsors and the central authority. In one embodiment, the patient information database 2610 is located physically at the clinical site. In another embodiment, storage of the database 2610 is provided by the central authority as a service to clinical sites. In the latter embodiment, cryptographic or other security measures may be taken to ensure that no entity but the individual clinical site can view any confidential patient information); 
a plurality of anonymization processors respectively associated with the plurality of health facilities, wherein each of the plurality of anonymization processors acquires clinical data from a clinical database of a corresponding health facility and anonymizes predetermined confidential data included in the clinical data acquired (‘101; Para 0129: the accrual simulation database includes one or more externally provided patient-anonymized electronic medical records databases. In another embodiment, it includes patient-anonymized data collected from various clinical sites which have participated in past studies, the patient-anonymized data typically includes data collected by the site during either preliminary eligibility screening, further eligibility screening, or both.). 
Kahn does not, but Okuizumi teaches 
a plurality of anonymized databases respectively associated with the plurality of health facilities, wherein each of the plurality of anonymized databases stores 376; Para 0032: The specimen attribute data anonymizing section 13 anonymizes the specimen attribute data obtained from the specimen attribute data storage section 11 to generate an anonymized specimen attribute data, and provides the anonymized specimen attribute data to an information managing system 30. The anonymization number generating section 14 generates an anonymized anonymization number 15 by combining the specimen attribute data obtained from the specimen attribute data storage section 11 and the individual ID number 100 obtained from the individual ID storage section 12. That is, the anonymization number 15 includes the anonymized individual ID number 100, and the anonymized specimen attribute data.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention  to combine clinical trial management system of Kahn and anonymizing method and system of Okuizumi in order to provide the anonymized clinical data in a plurality of health care facilities and the combination would have been predictable results. 
Kahn/Okuizumi does not, but Thiers teaches 
a research data management system installed in a facility other than any of the plurality of health facilities (‘276; Abstract: selection of research center), wherein the research data management system comprises: 
a research database that stores anonymized data provided from the plurality of anonymized databases for individual research projects set in advance (‘276; Para 0060: provides advanced search algorithms to enable a user to find research centers that can fulfill trial-specific needs. The user may, for instance, filter the center search by disease, location, local cost per patient, local availability of specific comparator drug, local acceptance of placebo-control, size of local patient sub population, or availability of a certain diagnostic tool or expertise in the research center. The invention provides tools for screening research centers, or including them in result sets, based on criteria including aspects related to: research personnel, patient population, research infrastructure, cost, research activity, regulatory environment, publication history, peer reviews or ratings, or expertise areas;  Para 0103: information about centers includes anonymized information about available patient populations. One aspect of the invention is that patient information is aggregated statistical and demographic information, and does not include any information identifying individual patients. Thus a trial planner can query for centers that have historical or present access to patient populations that will satisfy the planner's proposed study. By not including information identifying individual patients, a tool of much greater general availability is offered in that participants can use systems and methods of the invention without invoking strict patient confidentiality laws ; Para 0106: a database of research entities and receiving one or more criteria input by a user (as described above). Systems and methods of the invention can determine that information items in the database satisfy the criteria (as discussed above), thereby identifying a set of research entities satisfying the user's search criteria. In some embodiments, the resulting set will be a subset of all research entities in the database. For example, if the database included three research entities, systems and methods of the invention could identify a set of two research entities that matched certain criteria. In general, the invention provides the ability to identify a commercially or scientifically relevant set of research centers, such as a set that is optimized to perform a clinical research project.); and 
a research data provision processor that receives a request from a user, reads out from the research database at least part of anonymized data associated with a research project to which the user belongs, and provides it to the user (276; Para 0198: allow centers to decide who can view their information, and what they can see. Access control security features can operate in real-time. This can allow a trial planner to preliminarily identify a center for inclusion in a prospective study and send an inquiry. Upon a positive reply by the center, which can be triggered by a representative of the center, or by in-system validation such validating the institutional affiliation of the trial planner, that trial planner can be given access to a more full version of the center's profile. In certain embodiments, the trial planner must request or inquire under the heading of a certain disease, and upon validation, the planner is given access to a full version of the center's profile only under that disease.). 
Therefore, it would have been obvious to modify the system of Kahn/Okuizumi the profile rendering for clinical research entities of Thiers and the motivation is to provide the complete research project to the user.  
Zubeldia teaches
the anonymized data comprises acguisition date information that shows a date on which corresponding clinical data has been acquired, and the research database stores two or more pieces of anonymized data corresponding to a same external identifier according to a time-dependent order based on two or more pieces of (‘224; Fig. 3 illustrating method performed each time the patient visit a healthcare facility, construed as time dependent and a date the clinical data acquired order Col. 10, lines 6-26 : Initially, the system 50 may obtain a first record 52. As previously explained, the record 52 may be obtained from an input database 52, or, as noted immediately above, at the time the record 52 is generated. For illustration purposes, the first subset 62A may include “John Doe,” “Dec. 25, 1950,” and “73112,” which correspond to the name, DOB, and ZIP identity elements 56, respectively. Likewise, the second subset 62B may include “446-12-3456-01” and “Dec. 25, 1950,” which correspond to the healthcare identifier and DOB identity elements 56. After the record 52 is obtained, the first and second encoded identity references 60A-B are preferably encoded from the first and second subsets 62A-B, respectively. As noted above, the encoded identity references 60A-B are preferably one-way hashes of the corresponding subsets 62A-B. For example, the first subset 62A may be encoded as “a2d6637f . . . 4ab16393,” while the second subset 62B may be encoded as “5d18ec82 . . . 95168ad6.”. The anonymization code database 68 is then consulted to determine whether the record 52 pertains to a known patient; Col./lines 10/64-11/3: the first and second encoded identity reference 60A-B and the corresponding anonymization code 66 are actually stored in the database 68. After the anonymization codes 66 are stored, the identifying elements 56 of the record 52 may be removed using conventional techniques to generate an anonymized data record 82. In addition, the anonymization code 66 may be inserted into the anonymized record 82 in order to provide a link to the other anonymized records 82 pertaining to the same patient

Lin teaches 
a plurality of identifier conversion processors respectively associated with the plurality of health facilities, wherein each of the plurality of identifier conversion processors converts an internal identifier associated with clinical data stored in a clinical database of a corresponding health facility to an external identifier, from which the internal identifier is unreproducible.(‘200; Abstract: by disclosure, Lin describes translation service provider intercepts information exchanges between client and data sources or data services and translates of converts software identifiers (e.g., UUIDs or GUIDs) as needed so that the client or data source can properly process the data. For example, a client may use GUIDs in a first format, and when information is requested is presented using a GUID in a second format, different from the first, the translation service provider translates a GUID to the first format; Para 0096). The Examiner interprets that the use of GUID in the first format and when information is requested is presented using GUID in a second format construed as the internal identifier is unreproducible. 
wherein, in a case where clinical data has been acquired in each of two or more different facilities for a single patient, two or more different internal identifiers have been assigned at the two or more different facilities to the single patient and the two or more 200; Abstract: by disclosure, Lin describes translation service provider intercepts information exchanges between client and data sources or data services and translates of converts software identifiers (e.g., UUIDs or GUIDs) as needed so that the client or data source can properly process the data. For example, a client may use GUIDs in a first format, and when information is requested is presented using a GUID in a second format, different from the first, the translation service provider translates a GUID to the first format; Para 0096. Also see Fig. 4 for multiple client system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention  to combine clinical trial management system of Kahn/ Okuizumi/ /Thiers/ Zubeldia /with the technique of providing interoperability in Software identifiers Standards as taught by Lin and the motivation is to assign a same external identifier to the two or more internal identifiers 
Claims 2 and 27 are rejected as the same reason with claim 1 

With respect to claim 3, the combined art teaches the medical information processing system of claim 1, Okuizumi discloses wherein the research data management system further comprises a research data deletion processor that receives a data deletion request including an external identifier from one of the plurality of health facilities and deletes anonymized data including the external identifier included in the data deletion request from the research database (‘376; Para 0046). 
Claim 4 is rejected as the same reason with claim 3.

With respect to claim 5, the combined art teaches the medical information processing system of claim 1, , Okuizumi discloses wherein the anonymized data comprises numerical data extracted from clinical data that has been anonymized by the anonymization processor and an external identifier that has been associated with the clinical data by the identifier conversion processor (‘376; Para 0016). 
Claim 6 is rejected as the same reason with claim 5.

With respect to claim 7, the combined art teaches the medical information processing system of claim 1, Okuizumi discloses wherein the anonymized data comprises image data extracted from clinical data that has been anonymized by the anonymization processor and an external identifier that has been associated with the clinical data by the identifier conversion processor (‘376; Para 0037). 
Claim 8 is rejected as the same reason with claim 7. 

With respect to claim 9, the combined art teaches the medical information processing system of claim 1, , Okuizumi discloses wherein at least one of the plurality of identifier conversion processors each is configured to assign a same external identifier to a same internal identifier, the anonymized data comprises acquisition date information that shows a date on which corresponding clinical data has been acquired, and the research database stores two or more pieces of anonymized data corresponding to a same external identifier according to a time-dependent order based on two or more pieces of acquisition date information included in the two or more pieces of anonymized data (‘376; Para 00367). 


With respect to claim 13, the combined art teaches the medical information processing system of claim 1, Thiers discloses wherein in a case where at least one of the plurality of health facilities each comprises two or more medical locations, the two or more internal identifiers respectively correspond to the two or more medical locations (‘276; Abstract). 
Claim 14 is rejected as the same reason with claim 13.

With respect to claim 15, the combined art teaches the medical information processing system of claim 1, Thiers discloses wherein in a case where at least one of the plurality of health facilities each comprises two or more medical locations, a same internal identifier is assigned to a same patient in the two or more medical locations (‘276; Para 0061). 
Claim 16 is rejected as the same reason with claim 15.

With respect to claim 17, the combined art teaches the medical information processing system of claim 1, Thiers discloses wherein the research data provision processor receives a request from a user, reads out at least part of anonymized data associated with a research project to which the user belongs from the research database (‘276; Para 0106), converts a file format of the read-out anonymized data to a file format associated in advance with the user or with the research project, and provides the converted anonymized data to the user (‘276; Para 0073). 


With respect to claim 19, the combined art teaches the medical information processing system of claim 1, Thiers discloses wherein the research data management system further comprises an analysis database that receives analysis data generated from an analysis performed by a user based on anonymized data provided to the user and stores the analysis data (‘276; Para 0103). 
Claim 20 is rejected as the same reason with claim 19.

With respect to claim 21, the combined art teaches the medical information processing system of claim 1, Thiers discloses wherein at least one of the plurality of anonymization processors each comprises a confidential item setting processor that sets an item of the predetermined confidential data (‘276 ; Para 0193)
Claim 22 is rejected as the same reason with claim 21.

With respect to claim 23, the combined art teaches the medical information processing system of claim 21, Thiers discloses wherein the confidential item setting processor sets the item according to a region in which a corresponding health facility exists (‘276 ; Para 0193)
Claim 24 is rejected as the same reason with claim 23.


With respect to claim 25, the combined art teaches the medical information processing system of claim 23, , Thiers discloses further comprising a region determiner that determines a region in which the corresponding health facility exists, wherein the (‘276 ; Para 0193). 
Claim 26 is rejected as the same reason with claim 25. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references of Lin being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.